The Court

agreed that this was no objection. They said the remedy by attachment, although in form a criminal, was in truth but a civil proceeding; and the sheriff was liable for the act of his deputy, the same as in a civil action ; that The People v. Gilliland went upon the very great delay, and the death of the deputy. The case cited from Johnson’s and Coleman’s cases, has not been followed. The court look to the sheriff. They do not know the deputy in this, and the like proceedings. The sheriff must stand committed, till the money and costs are paid,
Rule accordingly.